Citation Nr: 0834567	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-16 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1960 to 
October 1969.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a November 2004 rating decision by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

The medical evidence of record does not relate the veteran's 
lumbar strain to military service.


CONCLUSION OF LAW

Lumbar strain was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 5103-5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated March 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007).  Specifically, the AOJ notified the veteran 
of information and evidence necessary to substantiate his 
claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
Although the veteran has not received notice regarding the 
process by which an initial disability rating or effective 
date is established, as service connection is denied, any 
question as to these issues is moot, and there can be no 
failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

The AOJ requested all copies of deck logs from both the 
U.S.S. John Marshall and U.S.S. Holland for the periods of 
June through July 1969, as well as any line of duty 
determinations.  Along with the personnel file, VA was able 
to obtain the deck log book of the U.S.S. John Marshall.  In 
separate letters, the Department of the Navy and the National 
Archives and Records Administration (NARA) advised that the 
information VA was seeking is rarely in deck logs.  Based 
upon this information, further efforts to obtain the deck log 
book of the U.S.S. Holland are unwarranted.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   The veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled.

Service Connection

The veteran seeks service connection for lumbar strain, which 
he contends initially manifested in service.  In order to 
establish direct service connection, three elements must be 
satisfied.  There must be medical evidence of a current 
disability; medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability. See 38 C.F.R. § 3.303 (2007); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999). 

The veteran underwent a VA examination in June 2004, which 
confirmed a diagnosis of lumbar strain.  At that time, he 
gave a history of low back pain since approximately 1969 when 
he stepped into a hole aboard the submarine, U.S.S. John 
Marshall.  He contends that he was taken by stretcher to a 
subtender, the U.S.S. Holland, for evaluation.  He alleges 
that he was treated with bed rest for approximately 12 hours 
and returned to his submarine.  No x-rays were performed and 
he was not prescribed any other treatment.  

While the veteran is competent to report the facts and 
circumstances regarding his injury, the evidence of record 
does not support his assertions.  Service treatment records 
are negative for any complaints, treatment, or diagnosis of 
any lower back condition.  The veteran's personnel records 
and the deck logs from the U.S.S. John Marshall are 
essentially negative as well.  While the personnel records 
confirm his presence aboard the U.S.S. John Marshall, they do 
not reflect his boarding the U.S.S. Holland.  The deck log of 
the U.S.S. John Marshall for the period between June and July 
1969 did not reveal any incidents aboard the submarine.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second element of in-service incurrence is 
through continuity of symptomatology.  The veteran alleges he 
sought chiropractic care following discharge from service.  
However, on his initial claim he indicates his only treatment 
for his low back injury was aboard the U.S.S. John Marshall 
and U.S.S. Holland.  He did not provide the RO with the name 
of his chiropractor or copies of his records.  Post service 
medical records indicate that the veteran initially sought 
treatment for low back pain in February 2000.  Despite 
seeking treatment for other ailments, no other complaints for 
low back pain were noted until his VA examination of June 
2004.  

The veteran has not provided sufficient evidence of a nexus 
to his service.  The VA examiner opined "it is just as 
likely as not that the patient was injured while in active 
military service."  He also noted that he only had the 
veteran's verbal report of his service injury and was unable 
to find confirmation within the medical records.  The weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

It is important to note, that the VA examiner had access to 
the complete claims folder.  However in rendering his 
opinion, he relied on the veteran's statement that his lower 
back pain was caused by a fall in service.  The physician 
also relied on the veteran's description that low back pain 
persisted after service and he received treatment from a 
chiropractor, but in his claim for compensation, the veteran 
did not list any post service treatment and did not respond 
to the March 2004 development letter requesting he identify 
any post service treatment for pertinent disability.  
Accordingly, the Board assigns little probative value to the 
VA medical opinion since it is based on facts provided by the 
veteran that are not supported by the record.  See Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005).  The veteran's service 
treatment records, personnel records and the deck log are 
absent any complaints or treatment for a back injury.  These 
contemporaneous service records are more credible than the 
veteran's current statements, so long after the fact.        
  
The preponderance of the evidence is against a finding that 
the veteran's lumbar strain is causally related to his 
military service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service connection 
for lumbar strain is denied.      


ORDER

Entitlement to service connection for lumbar strain is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


